HULL, Circuit Judge,
concurring specially:
I concur in all of the majority opinion including the entire section addressing the 8 1985(3) issue. I write separately only to emphasize my view that, on the § 1985(3) issue, we do not write on a clean slate. It is true, as the dissents point out, that the Supreme Court’s decisions in Griffin v. Breckenridge, 403 U.S. 88, 91 S.Ct. 1790, 29 L.Ed.2d 338 (1971), United Brotherhood of Carpenters and Joiners of America v. Scott, 463 U.S. 825, 103 S.Ct. 3352, 77 L.Ed.2d 1049 (1983), and Bray v. Alexandria Women’s Health Clinic, 506 U.S. 263, 113 S.Ct. 753, 122 L.Ed.2d 34 (1993) do not expressly hold that § 1985(3) protects against conspiracies motivated by a gender-based animus. However, the Supreme Court has strongly indicated that the broad language of § 1985(3) prohibits gender-based conspiracies. In my view, the Supreme Court’s direction on this issue is unmistakable to the point that no principled way exists for this Court to hold, as suggested by the dissents, that § 1985(3) prohibits only conspiracies motivated by racial animus.
In Griffin, the Supreme Court recited its interpretation of the broad language in § 1985(3). The Court held that to prove a 8 1985(3) violation, a plaintiff must show “some racial, or perhaps otherwise class-based, invidiously discriminatory animus” behind the conspirators’ actions. Griffin, 403 U.S. at 102, 91 S.Ct. 1790. In Griffin, the Court expressly reserved the question of whether § 1985(3) applied to conspiracies motivated by invidious intent other than race. Griffin, 403 U.S. at 102 n. 9, 91 S.Ct. 1790. Nonetheless, as the majority in this case cogently observes, for the Court’s language “otherwise class-based, invidiously discriminatory animus” to have any meaning, “otherwise class-based ... animus” must include animus directed against women — or men for that matter.
Quite to the contrary of the inferences drawn by the dissents, in my view, Griffin, Scott, and Bray, provide strong guidance that the Supreme Court views 8 1985(3) as encompassing gender-based conspiracies. Each of these cases presented the Court with the opportunity to limit the reach of § 1985(3) to only conspiracies motivated by racial animus. That the Court declined all three of these opportunities speaks loudly.
Griffin involved a racial conspiracy. As a race case, Griffin presented the perfect opportunity for the Court to suggest that § 1985(3) was intended solely to protect African Americans. Indeed, Griffin did not require the Court to discuss the scope of § 1985(3) beyond holding that it prohibited conspiracies motivated by a racial animus. Nevertheless, the Court made its pronouncement that § 1985(3) required a showing of “some racial, or perhaps otherwise class-based, invidiously discriminatory animus.” Griffin, 403 U.S. at 102, 91 S.Ct. 1790. The Court’s reasoning behind this statement is apparent. Obviously, 8 1985(3) was intended, first and foremost, to address the plight *1355of African Americans during Reconstruction, but the language used in the statute suggests that it encompasses a broader range of conspiracies — thus, the phrase “otherwise class-based, invidiously discriminatory animus.”
Likewise, in Scott, the Supreme Court declined again to interpret § 1985(3) as prohibiting only race-based conspiracies. As noted by the majority in the instant case, the Court in Scott held that § 1985(8) does not prohibit “conspiracies motivated by economic or commercial animus.” 463 U.S. at 836, 103 S.Ct. 3352. In doing so, the Court recited legislative history supporting the notion that “[t]he predominate purpose of § 1985(3) was to combat the prevalent animus against Negroes and their supporters.” Id. Despite the Court’s emphasis of this legislative history, the Court declined the opportunity to limit the applicability of § 1985(3) to race-based conspiracies.
Moreover, Bray presents the clearest illustration of the Supreme Court’s implicit recognition that § 1985(3) prohibits conspiracies motivated by a gender-based animus. In Bray, the Court addressed the issue of whether opposition to abortion constitutes “class-based, invidiously discriminatory animus.” 506 U.S. at 269, 113 S.Ct. 753. The district court in Bray had concluded that such a conspiracy amounted to discrimination against the “ ‘class’ of women seeking abortions,” and the plaintiffs argued that opposition to abortion included an animus against “women in general.” Id. Obviously, the Court’s easiest and most direct path to reversing the district court, and rejecting the plaintiffs’ argument, would have been to hold simply that § 1985(3) does not prohibit gender-based conspiracies. However, the Court did not follow this path.1 Instead, Justice Scalia’s majority opinion undertook a protracted, detailed analysis to reject the conclusion that opposition to abortion equates with discrimination against women. The Court’s opinion in Bray reflects the unavoidable facts that (1) § 1985(3)’s broad language does not itself suggest that it is limited only to race-based conspiracies and (2) the Supreme Court’s statement in Griffin that § 1985(3) requires proof of a “class-based animus” recognizes the broad sweep of the protection afforded by § 1985(3).
In the instant case, the dissents do not sufficiently heed the Supreme Court’s guidance on this issue. One dissent admonishes that “[t]he job of a United States Circuit Judge is not just to bet on which way the Supreme Court will come down later.” Similarly, the other dissent describes this issue simply as “open.”
In my view, interpreting Griffin, Scott, and Bray as providing strong guidance on this issue does not involve betting “on which way the Supreme Court will come down later,” nor is this issue simply “open.” Instead, the majority’s conclusion that gender is a class protected under § 1985(3) is the only holding that follows in a principled way the Court’s statement in Griffin and its reaffirmation of this statement in Scott and Bray. The lack of a direct holding leaves this Court at best “wiggle room” to write around the Court’s statement in Griffin. However, Griffin, Scott, and Bray, in my opinion, direct us to the path to follow in § 1985(3) cases, and stare decisis dictates that we should follow it — until the Supreme Court tells us otherwise. In this regard, I note Justice Souter’s observation in his opinion in Bray that “I know of no reason that would exempt us from the counsel of stare decisis in adhering to this settled statutory construction ... which Congress is free to change if it should think our prior reading unsound.” 506 U.S. at 289, 113 S.Ct. 753 (Souter J., concurring in part and dissenting in part).
Griffin, Scott, and Bray have guided seven circuits to conclude that § 1985(3) embraces suits premised on gender-based conspiracies. Likewise, this Supreme Court precedent is why four Supreme Court Justices have stated recently their views that § 1985(3) encompasses gender-based conspiracies. Bray, 506 U.S. at 295, 113 S.Ct. 753 (Souter, J., concurring in part and dissenting in part) (“To be sure, there is some resonance between Griffin ’s animus requirement and those constitutional equal protection cases that deal with classifications calling for strict or heightened *1356scrutiny ... [such as] race, national origin, alienage, gender, or illegitimacy.”); Bray, 506 U.S. at 319, 113 S.Ct. 753 (Stevens, J., dissenting) (“The text of the statute provides no basis for excluding from its coverage any cognizable class of persons who are entitled to the equal protection of the laws.”); Bray, 506 U.S. at 348, 113 S.Ct. 753 (O’Conner J., dissenting) (“I would ... find in today’s case that § 1985(3) reaches conspiracies targeted at a gender-based class....”); Great American Federal Savings and Loan Assn. v. Novotny, 442 U.S. 366, 389 n. 6, 99 S.Ct. 2345, 60 L.Ed.2d 957 (1979)(White, J., dissenting) (“It is clear that sex discrimination may be sufficiently invidious to come within the prohibition of § 1985(3).”). I agree with the majority that we ai'e required to join the seven circuits, and the four Justices, to conclude that § 1985(3) prohibits gender-based discrimination.
Finally, I am sensitive to the sound policy arguments raised in Judge Tjoflat’s dissent. Nevertheless, the Supreme Court has offered clear' guidance on this issue, and I do not believe that the Supreme Court’s pronouncements can be avoided in any principled way.
For these reasons as well as those articulated in the majority’s opinion, I concur.

. Importantly, in none of the five separate opinions in Bray did any of the Justices opine that gender-based conspiracies were beyond the reach of § 1985(3).